Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, features of the independent claims.
In regards to independent claims 1, 8, and 15 the prior cited art of Kuffner (US 2016/0055677) fails to disclose or suggest in any reasonable combination at least the following features of the independent claims: “inferring an intended object, for an action to be performed by the robotic device, from a plurality of objects within a current field of view of an environment based on the identified current movement and a first prior action performed with another object by the robotic device”.
Additionally, the now referenced art of Takemitsu et al. (US 2009/0210090) discloses a robotic device which predicts task requirements by observing and determining changes in the object location, and compares this against historic data and previously observed tasks. However, Takemitsu fails to explicitly disclose the following features of the independent claims: “inferring an intended object, for an action to be performed by the robotic device, from a plurality of objects within a current field of view of an environment based on the identified current movement and a first prior action performed with another object by the robotic device”, and “determining the action to be performed with the intended object based on inferring the intended object and also inferring the object type, the one or more other objects surrounding the intended object, and the limitations of the environment”.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664